Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Tod Kupstas on 9/1/2022.
The application has been amended as follows: 
1) In claim 1 at line 5, “the surface” has been changed to –a surface—
2) In claim 2, at line 1 “one light element” has been changed to –one light emitting element--

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 11 and 20, the closest reference to Han et al. (US 10317200) discloses a sensing system thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 11 and 20.
 	Regarding claim 1, A sensing system, comprising: “at least one light emitting element adapted to be placed on an object, wherein the at least one light emitting element is adapted to emit light normal to the at least one light emitting element; at least one light sensing element adapted to be placed on the surface of the object at a location a first distance from the at least one light emitting element; and a processor adapted to process measurements of light received at the at least one light sensing element and determine an angular change of the at least one light emitting element with respect to the at least one light sensing element by using measurements of the light received at the at least one light sensing element, wherein the processed measurements are used to determine changes with respect to topography of the surface of the object: and at least one other light sensing element, wherein the at least one other light sensing element is located on another surface opposite the surface.”along with other limitations of claim 1. 
	Regarding claim 11, A sensing system, comprising: “a plurality of light emitting elements, each of the plurality of light emitting elements adapted to be placed on a surface, wherein at least one of the plurality of the light emitting elements is adapted to emit light normal to the at least one of the plurality of light emitting elements; at least one light sensing element adapted to be placed on the surface at a location a distance from each of the plurality of light emitting elements; and a processor adapted to process measurements of light received at the at least one light sensing element and determine an angular change of at least one of the plurality of light emitting elements with respect to the light sensing element by using measurements of the light received at the at least one light sensing element, wherein the processed measurements are used to determine changes with respect to topography of the surface; and at least one other light sensing element, wherein the at least one other light sensing element is located on another surface opposite the surface” along with other limitations of claim 10.
Regarding claim 20, A sensing system, comprising: “at least one light emitting element adapted to be placed on a surface, wherein the at least one light emitting element is adapted to emit light normal to the at least one light emitting element; a plurality of light sensing elements adapted to be placed on the surface at a locations distant from the at least one light emitting element; and a processor adapted to process measurements of light received at at least one of the plurality of light sensing elements and determine an angular change of the at least one light emitting element with respect to at least one of the plurality of the light sensing elements by using measurements of the light received at the at least one of the plurality of light sensing elements, wherein the processed measurements are used to determine changes with respect to topography of the surface: and at least one other light sensing element, wherein the at least one other light sensing element is located on another surface opposite the surface” along with other limitations of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886